Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Application Status
Claims 1-19 are pending in this application and are now under consideration for examination. 
Priority
Applicants’ claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application is a CON of 16/457,396 filed on 06/28/2019 now US Patent 10,851,397, which is a CON of 15/902,301 filed on 02/22/2018 now US Patent 10,385,371, which is a CON of 15/184,018 filed on 06/16/2016 now US Patent 9,932,615, which is a CON of 14/597,996 filed on 01/15/2015 now US Patent 9,394,552, which is a CON of 13/525,048 filed on 06/15/2012 now US Patent 8,962,285, which is a CON of 13/110,789 filed on 05/18/2011 now US Patent 8,227,229, which is a DIV of 12/197,286 filed on 08/24/2008 now US Patent 7,977,078, which claims the benefit of priority under 35 U.S.C. 119(e) to the US Provisional application: 60/957,974 filed on 08/24/2007. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/26/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered and initialed the IDS statements.
Miscellaneous
            A cursory review of the sequence search shows many applications filed by the current assignee of the instant application (Codexis, Inc.,) which disclose the polypeptides of SEQ ID NO: 4 and its variants. Furthermore, said SEQ ID NO: 4 of the instant 
Double Patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-19 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over: (i) claims 1-39 of allowed U.S. Patent No. 7,977,078 B2 in IDS (Liang et al.,); (ii) claims 1-10 of allowed U.S. Patent No. 8,962,285 in IDS (Liang et al.,); (iii) claims 1-11 of allowed U.S. Patent No. 9,394,552 B2 in IDS (Liang et al.,); and (iv) claims 1-15 of allowed U.S. Patent No. 10,385,371 B2 in IDS (Liang et al.,). An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claims are not patentably distinct from the reference claims, because the examined claims are either anticipated by, or would have been obvious over reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other. Claims 1-19 of the instant application cannot be considered patentably distinct over: (i) claims 1-39 of allowed U.S. Patent No. 7,977,078 B2 in IDS (Liang et al.,); (ii) claims 1-10 of allowed U.S. Patent No. 8,962,285 B2 in IDS (Liang et al.,); (iii) claims 1-11 of allowed U.S. Patent No. 9,394,552 B2 in IDS (Liang et al.,); and (iv) claims 1-15 of allowed U.S. Patent No. 10,385,371 B2 in IDS (Liang et al.,), when there is specifically disclosed embodiments and falls within the scope of the claims 1-19 herein. In the instant case, the specifications and ((i) claims 1-39 of allowed U.S. Patent No. 7,977,078 B2 (Liang et al.,); (ii) claims 1-10 of allowed U.S. Patent No. 8,962,285 B2 (Liang et al.,); (iii) claims 1-11 of allowed U.S. Patent No. 9,394,552 B2 (Liang et al.,); and (iv) claims 1-15 of allowed U.S. Patent No. 10,385,371 B2 (Liang et al.,) discloses as a preferred embodiment; a ketoreductase variant having 90% identity to the reference sequence SEQ ID NO: 4 and said reference SEQ ID NO: 4 has 100% sequence identity to SEQ ID NO: 4 of the instant application and recites any amino acid (Xaa) at residue corresponding to X3, X7 … X157 … X223 and X226. Therefore, claims 1-19 of the instant 1-39 of allowed U.S. Patent No. 7,977,078 B2 (Liang et al.,); (ii) claims 1-10 of allowed U.S. Patent No. 8,962,285 B2 (Liang et al.,); (iii) claims 1-11 of allowed U.S. Patent No. 9,394,552 B2 (Liang et al.,); and (iv) claims 1-15 of allowed U.S. Patent No. 10,385,371 B2 (Liang et al.,) and the engineered ketoreductase of the instant invention comprises overlapping genus of variant ketoreductases of allowed patents: (i) 7,977,078 B2; (ii) 8,962,285 B2; (iii) 9,394,552 B2; and (iv) 10,385,371 B2.

Allowable Subject Matter/Conclusion
None of the claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information 

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652